DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4, 6-9, 11-14 and 16-22 are pending. Incorporation of the limitations of previously present claim 10 into independent claim 6 have overcome all standing rejections under 35 USC 103.

Claim Interpretation
The limitation “the pure metal” on the last line of claim 11 will be interpreted as the fully-dense (zero porosity) metal of the same chemical identity as the metal of the wire and substrate recited in claim 11. This interpretation is that given in paragraph [0024] of the specification for this same 95% limitation.

Allowable Subject Matter
Claims 1-4, 6-9, 11-14 and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Present claim 1 is directed to a method for 3-D printing a metal object wherein during formation of a voxel, the temperature of the metal filament used to form the voxel increases by less than 6 degrees Celsius. White (WO01020534A1), the closest prior art reference to claim 1 as a whole, discloses a process allowed to be practiced in facilities such as offices which do not have high-voltage electrical service (page 9 lines 2-14) suggesting a lower temperature increase than melting or sintering systems; however, White also explicitly states “characteristic of solid state bonding processes such as ultrasonic, resistance and friction joining is that the temperature rise                         
                            °
                        
                    C for processes conducted in offices which do not have high-voltage electrical service. Present claim 1 is further limited by requiring the process be conducted at room temperature and in ambient atmosphere for the step of forming a series of voxels. 
Independent claim 6 recites a similar process for additive manufacturing and limits the temperature rise of a length of wire in a target area used to form the voxel increases by less than 6 degrees Celsius, and is therefore not obvious over White, the closest prior art reference to independent claim 6, for the reasons given above in reference to independent claim 1.
Gibert, James, "Dynamics of Ultrasonic Consolidation" (2009) (previously cited), also suggests a temperature increase of 30-50% of the melting temperature in additive metal ultrasonic consolidation when practicing the process at room temperature (page 4 first full paragraph).
Claims 2-4, 7-9, 11-14 and 16-22 depend on either claim 1 or claim 6 and thereby incorporate the limitations of the independent claim(s) on which they depend.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736